Citation Nr: 1016668	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for asthma.   



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 18, 2004 to 
February 3, 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision in which the RO, inter 
alia, denied a claim for service connection for asthma.  In 
December 2007, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in June 2008 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in July 2008.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington D.C.  VA will notify the appellant when 
further action, on her part, is required.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. 
 See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this appeal, the report of the Veteran's July 14, 2004 
entrance examination notes a normal examination of the lungs 
and chest.  As such, it appears that the presumption of 
soundness applies.  

However, the record also includes a November 2004 Medical 
Board report indicating that since her arrival at basic 
training on August 18, 2004, the Veteran had complained of 
shortness of breath with exercise.  Due to this continued 
complaint, the Veteran underwent asthma testing on November 
15, 2004 and was diagnosed with mild persistent asthma, which 
existed prior to service.   

Subsequently in December 2004, the Veteran's unit decided to 
retain the Veteran despite the Medical Board recommendation.  
However, a January 12, 2005 note from a head nurse reflects 
that the Veteran had gone on Christmas exodus subsequent to 
being retained, but then returned to continue basic training, 
and developed further problems with her asthma.  
Consequently, a lieutenant from the Veteran's unit contacted 
the nurse about requesting another Medical Board proceeding.  
However, the nurse advised the lieutenant that since the unit 
had made the initial decision to retain the Veteran, it could 
discharge the Veteran without going through new Medical Board 
proceedings.  Thus, the Veteran was discharged on February 3, 
2005.  Prior to discharge, a separation examination was not 
conducted, but the Veteran indicated on a January 20, 2005 
report of medical assessment that she was taking Albuterol 
for asthma and alleged that she did not have asthma prior to 
entering the military.      

The record does not include any records of post-service 
treatment of asthma; however, the Veteran has affirmatively 
alleged that she continues to suffer from the disease and 
that it negatively affects her daily life and work.  She has 
also indicated that she does not have sufficient money or 
health insurance to obtain appropriate treatment for the 
problem.  

The Board notes that the record also does not contain a 
medical opinion that explicitly addresses whether the Veteran 
has current asthma due to service, to particularly include as 
due to in-service aggravation of a pre-existing condition.  
The Board finds that an opinion in this regard would be 
helpful in resolving the claim on appeal.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the RO should arrange for the 
Veteran to undergo VA respiratory examination, by an 
appropriate physician, at a VA medical facility.  The Veteran 
is hereby advised that failure to report to the scheduled 
examination, without good cause, may result in denial of the 
claim for service connection for asthma (as the original 
claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo the 
examination, to ensure that all due process requirements are 
met, and that the record before the VA examiner is complete, 
the RO should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's letter should explain that the Veteran 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).   

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for asthma that is 
not currently of record.  

The RO should also clearly explain to the 
Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the Veteran's response has 
expired, the RO should arrange for the 
Veteran to undergo VA respiratory 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be provided to the 
physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions. 
All indicated tests and studies (to 
include pulmonary function tests) should 
be accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The examiner should clearly indicate 
whether the Veteran currently has asthma. 
 If so, he examiner should provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
current asthma was incurred in or 
aggravated by service. In rendering the 
requested opinion, the examiner should 
specifically address whether any current 
asthma (a) pre-existed service; and, if so 
(b) was aggravated (i.e., permanently 
worsened) beyond the natural progression 
during or as a result of service; and, if 
not (c) is otherwise medically related to 
the Veteran's service.  

In providing the requested opinion, the 
examiner should specifically consider and 
address the November 2004 Medical Board 
finding that the Veteran's asthma pre-
existed service, all other service 
treatment records reflecting evaluation 
and/or treatment of asthma, and any post-
service medical records reflecting 
evaluation and/or treatment of asthma.      

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for asthma in light of 
all pertinent evidence and legal authority 
(to include Wagner and 38 U.S.C.A. § 1111, 
cited to above).

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


